DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-7 are pending.

Claim Objections
Claim 1 objected to because of the following informalities:  
There appears to be an inadvertent paragraph return in the word “from”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


e.g. ¶14) does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, Figure 1 shows the planar surfaces discussed by Applicant’s specification (14 and 291) fit against each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20150092270 A1) in view of Suginome (US 20210011198 A1, effective 2017).
Regarding claim 1, Wang teaches a lens module (Fig. 5), comprising: a lens barrel (2); and 
5a set of lenses (3, 4, 5) received in the lens barrel (Fig. 5), the set of lenses comprising at least a first lens and a second lens arranged from an object side to an image side (3, 4, 5), the lens barrel comprising 
an first barrel wall (portion of 22, front wall, from 221, abutting portion, to 223, light blocking portion) defining a light through hole and a second barrel wall (portion of 22, front wall, 222, first slanting surface portion, through 21, surrounding wall) bent and extending from the first barrel wall (Fig. 5), the first barrel wall comprising 
a first surface close to the object side (left side surface of 22, i.e. air side) and a second surface close to the image side (right side surface of 22, adjacent to 3, front lens element), and 
the first lens comprising a first optical 10portion and a first peripheral portion surrounding the first optical portion (Fig. 5, showing central optical portion and peripheral mounting portion), 
wherein the second surface comprises: 
a first planar surface extending horizontally towards an optical axis from a position where the first barrel wall is connected to the second barrel wall (221, abutting portion);
a first oblique surface extending obliquely from the first planar surface towards the 15optical axis and towards the object side (224, second slanting surface portion to 223, light blocking portion); and a 
second planar surface extending horizontally from the first oblique surface towards the optical axis (portion of 22, front awall, extending horizontally from 224, second slanting surface portion, to 223, light blocking portion), 
an object side surface of the first peripheral portion comprises: 
a third planar surface extending horizontally f20rom an edge of the first peripheral portion towards the optical axis (341, first front abutting section);
345, fourth front slanting surface section); and 
a fourth planar surface extending horizontally from second oblique surface towards the optical axis (portion of 34, first assembly portion, that extends from 345, fourth front slanting surface section to 33, first central lens portion), and 25the first planar surface fits the third planar surface (Fig. 5, 221 (341) ), the first oblique surface fits the second oblique surface (Fig. 5, 224 (345) ), the second planar surface is spaced apart from the fourth planar surface (Fig. 5 showing the gap therebetween).
Wang does not explicitly show that the first lens is a glass lens. 
Suginome discloses glass as a suitable material for a lens unit (Abstract, ¶4, ¶21, ¶22)
Since  glass is well known as a suitable material for the first lens of a lens units, it would thus be prima facie obvious before the effective filing date of the claimed invention to employ therefor and achieve a predictable result with environmental resistance (e.g. Suginome, ¶21). See also MPEP 2144.07.
Regarding claim 2, as best understood the modified Wang teaches the lens module according to claim 1, wherein the first planar surface (221) partially fits the third planar surface (341), and the first oblique surface partially fits the second oblique surface (224).
Regarding claim 5 and 6, the modified Wang teaches the lens module according to claim 2, and further discloses wherein the first oblique surface forms a first angle with respect to a direction of the optical axis (Fig. 5, 224 cf. “I” axis), the second oblique surface forms a second angle with respect to the direction of the optical axis (Fig. 5, 345 cf. “I” axis), and the first angle is equal to the second angle (Fig. 5, the surfaces match and therefore form the same angle, which is approximately 45 degrees).
Regarding claim 7, the modified Wang teaches the lens module according to claim 1, and fairly suggests wherein the second lens is a glass lens or a plastic lens (¶6, plastic known in the art therefor).

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 2 above, and further in view of Chang (US 20140104691 A1).
Regarding claim 3, the modified Wang teaches the lens module according to claim 2, but does not explicitly show wherein an outer edge of the first lens is spaced apart from an inner wall surface of the second barrel wall. Wang explicitly shows the required space in other embodiments (e.g. Fig. 1) and among the remaining lenses of the cited embodiment (Fig. 5). Furthermore, Kim explicitly shows an analogous lens module with the required space between the lens connecting surface and barrel inner surface (Fig. 1, either end of lens 104 abutting inner surface 810).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the gap to the first lens of Wang according to the teachings of Kim for the purpose of, e.g. providing space for the lenses to set against each other.
Regarding claim 4, the modified Wang teaches the lens module according to claim 3, Wang explicitly shows wherein the first lens further comprises a connecting surface extending vertically from the third planar surface along a direction of the optical axis (Fig. 5, lens 3’s outer edge connecting surface abutting the inner wall of the barrel 2), the inner wall surface of the second barrel wall comprises a first vertical surface parallel to the connecting surface (Fig. 5, barrel inner surface abutting the lens connecting surface).
Wang does not explicitly show that the first vertical surface is spaced apart from the connecting surface.
In a separate embodiment, Wang explicitly shows the required space (e.g. Figs. 1, 2, 3). Furthermore, Kim explicitly shows the required space between the lens connecting surface and barrel inner surface (Fig. 1, either end of lens 104 abutting inner surface 810).
Wang according to the teachings of Kim for the purpose of, e.g. providing space for the lenses to set against each other.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11029481 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower scope of the ‘481 claims reads on the broader scope of the instant claims. Furthermore, such features appear to be prima facie obvious over the teachings of the prior art as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose lens modules with spaces and/or mounting surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872